Citation Nr: 0813780	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  07-06 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability. 

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Veterans Law Judge in December 
2007.  A transcript of the hearing is associated with the 
claims file.


FINDINGS OF FACT

1.  A chronic disorder of the right knee was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current right 
knee disability is not etiologically related to service.   

2.  A chronic disorder of the left knee was not present in 
service or manifested until years following the veteran's 
separation from active duty, and the veteran's current left 
knee disability is not etiologically related to service.   


CONCLUSIONS OF LAW

1.  Right knee disability was not incurred in or aggravated 
by active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).



2.  Left knee disability was not incurred in or aggravated by 
active service, and the incurrence or aggravation of 
arthritis of the right knee during such service may not be 
presumed.  38 U.S.C.A. §§  1101, 1110, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a right and 
left knee disabilities.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letter mailed in March 2005, prior to its 
initial adjudication of the claims.  Although he was not 
provided notice with respect to the effective-date or 
disability-element of the claims until August 2006, after the 
initial adjudication of the claims, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted for 
either of the claimed disabilities.  Consequently, no 
disability rating or effective date will be assigned, so the 
failure to provide earlier notice with respect to those 
elements of the claims is no more than harmless error.

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent VA and private medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate either claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served continuously for 90 days or more 
during a period of war and arthritis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

Service medical records reflect that in January 1966 the 
veteran was diagnosed with lateral band syndrome of the right 
knee.  The veteran's examination for discharge in April 1967 
revealed that his lower extremities were normal.  Thus, 
service medical records do not establish the presence of a 
chronic right or left knee disorder.

The earliest post-service medical evidence of any left knee 
disability consists of private treatment records dated in 
2001 in which the veteran was diagnosed with a sprain of the 
left knee and leg.  It is particularly worth noting that this 
treatment record reflects that the veteran reported a history 
of pain in his left knee for four weeks which he stated was 
worse after playing on a new golf course.  The first post-
service medical evidence of a right knee disability consists 
of a March 2002 operative report in which the veteran had 
right knee arthroscopy with partial medical meniscectomy.  
These records include no reference to any service trauma or 
to the presence of any pertinent symptoms during the 
veteran's period of active duty.  

Additional evidence shows that there are conflicting medical 
opinions of record with regard to the matter of whether the 
veteran's knee disabilities are related to service.  The 
Board must therefore weigh the credibility and probative 
value of these opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)).  The Board must account for the evidence it 
finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

In December 2005 the veteran was provided a VA examination to 
ascertain the nature and etiology of his knee disabilities.  
Following review of the veteran's medical chart and 
examination of the veteran, the examiner opined that the 
severe osteoarthritis of the veteran's knees was not caused 
by or a result of an injury pattern while in the service, but 
more likely a result of a secondary aging process and 
obesity.  The examiner further stated that the veteran did 
not have a significant recurrent report to sick call for 
either knee while in the service and had a significant silent 
interval for treatment in his medical records for both knees 
and it was felt that this was a normal progressive aging 
process and subsequently compounded by the fact that the 
veteran weighed 270 pounds.  He further stated that each knee 
was an isolated incident of degenerative causes and that the 
left knee is neither adjunct nor aggravated by the right knee 
and vice versa.  

In a December 2007 VA progress note, a Nurse Practitioner 
(NP) reported that the veteran was her patient and had a 
current diagnosis of severe bilateral degenerative joint 
disease involving both knees.  She noted that during the 
veteran's military training he attended jump school and she 
opined that it was feasible that the veteran's arthritis 
could be related to trauma to the knees as a result of jump 
school training activities.  

The Board is of the opinion that the unfavorable opinion of 
the December 2005 VA examiner is the most probative evidence 
with respect to the etiology of the veteran's knee 
disabilities.  In this regard, the Board notes that the VA 
examiner certainly has more expertise in the etiology of 
orthopedic disorders than the Nurse Practioner as the VA 
examiner is a Doctor of Osteopathy.  In addition, the Board 
has found the opinion of the VA examiner to be properly 
supported and consistent with the evidence of record.

The opinion of the Nurse Practioner has limited probative 
value because it is couched in speculative terms.  An 
examiner's opinion that a current disorder "could be" 
related, or that there "may be" some relationship, makes the 
opinion of the examiner too speculative in nature to be 
probative.  See Bostain v. West, 11 Vet. App. 124, 127-28, 
quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical 
opinion expressed in terms of "may" also implies "may or may 
not" and is too speculative to establish a causal 
relationship).

The Board has considered the veteran's statements and hearing 
testimony as well.  In fact, the Board has found the veteran 
to be credible.  In this regard, the Board notes that the 
veteran testified at the December 2007 hearing before the 
undersigned that his in-service knee pain resolved prior to 
his discharge from service and that he did not have any post-
service knee problem until approximately 30 years after his 
discharge from service.  This testimony is consistent with 
the Board's determination herein that a chronic disorder of 
either knee was not present in service or until years 
thereafter.  With respect to whether the current knee 
disabilities are related to service, for the reasons 
discussed above, the Board has concluded that the 
preponderance of the evidence establishes that they are not.

Accordingly, service connection for a right knee disability 
and left knee disability is not in order.


ORDER

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left knee disability 
is denied.




____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


